                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 LAWRENCE RAY,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:17-cv-00963
                                                  )   CHIEF JUDGE CRENSHAW
 DAVIDSON COUNTY SHERIFF’S                        )
 OFFICE, et al.,                                  )
                                                  )
        Defendants.                               )

                                            ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge,

recommending that the Court grant (1) James Beachboard and the Davidson County Sheriff’s

Office’s Motion to Dismiss (Doc. No. 40); and (2) ABL Food Service and Benji Ayang’s Motion

for Summary Judgment (Doc. No. 42). (Doc. No. 46.) Further, the Magistrate Judge recommends

dismissing the action with prejudice. (Id.) No objections have been filed to the Magistrate Judge’s

Report and Recommendation. After a de novo review of the record, the Court agrees that the

Defendants’ respective motions should be granted, and the action dismissed with prejudice, and

therefore the Report and Recommendation (Doc. No. 46) is ADOPTED.

       Accordingly, Defendants’ Motion to Dismiss (Doc. No. 40) and Motion for Summary

Judgment (Doc. No. 42) are GRANTED. The instant action is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
